 

Exhibit 10.5

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Pankaj Mohan, Ph.D. (“Employee”) and Oncobiologics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee is a shareholder of the Company and serves on the Board of
Directors of the Company (the “Board”);

 

WHEREAS, Employee signed an Executive Employment Agreement with the Company on
or about February 22, 2016 (the “Offer Letter”);

 

WHEREAS, Employee signed an Employee Proprietary Information, Inventions,
Non-Solicitation and Non-Competition Agreement with the Company on February 22,
2016 (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee entered into an Indemnity Agreement (the
“Indemnity Agreement”);

 

WHEREAS, Employee separated from employment with the Company effective June 18,
2018 (the “Separation Date”);

 

WHEREAS, contemporaneously with this Agreement, Employee will enter into a
Consulting Agreement with the Company (the “Consulting Agreement”), and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, arising out of or
related to Employee’s employment with or separation from the Company;

 

WHEREAS, the Parties agree that this Agreement shall not limit Employee’s rights
as a shareholder or Board member.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.       Consideration. In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions, and
provided that Employee does not revoke the Agreement under Section 5 below, the
Company agrees as follows:

 

a.     Initial Salary Payment. The Company agrees to pay Employee a lump sum
approximately equivalent to six (6) months of Employee’s base salary, for a
total of Two Hundred Forty Five Thousand Dollars ($245,000.00), less applicable
withholding, within ten (10) business days after the Effective Date of this
Agreement.

 

b.     Initial Bonus Payment. The Company agrees to pay Employee a lump sum
approximately equivalent to 50% of Employee’s 2018 Target Bonus, for a total of
One Hundred Twenty Two Thousand Five Hundred Dollars ($122,500.00), less
applicable withholding, within ten (10) business days after the Effective Date
of this Agreement.

 



c.     Second Salary Payment. The Company agrees to pay Employee a lump sum
approximately equivalent to six (6) months of Employee’s base salary, for a
total of Two Hundred Forty Five Thousand Dollars ($245,000.00), less applicable
withholding, by no later than January 4, 2019.

 

 

 



 

d.     Second Bonus Payment. The Company agrees to pay Employee a lump sum
approximately equivalent to 50% of Employee’s 2018 Target Bonus, for a total of
One Hundred Twenty Two Thousand Five Hundred Dollars ($122,500.00), less
applicable withholding, by no later than January 4, 2019.

 

e.     COBRA. The Company shall reimburse Employee for the payments Employee
makes for COBRA coverage for a period of twelve (12) months, or until Employee
has secured other full-time employment, whichever occurs first, provided
Employee timely elects and pays for COBRA coverage. COBRA reimbursements shall
be made by the Company to Employee consistent with the Company’s normal expense
reimbursement policy, provided that Employee submits documentation to the
Company substantiating Employee’s payments for COBRA coverage.

 

f.     General. Employee specifically acknowledges and agrees that the
consideration provided to Employee hereunder fully satisfies any obligation that
the Company had to pay Employee wages, severance, separation pay, or any other
compensation for any of the services that Employee rendered to the Company or
pursuant to any express or implied Company contract, that the amount paid is in
excess of any disputed wage claim or claim for severance or separation pay that
Employee may have, that the consideration paid shall be deemed to be paid first
in satisfaction of any disputed wage claim or claim for severance or separation
pay with the remainder sufficient to act as consideration for the release of
claims set forth herein, and that Employee has not earned and is not entitled to
receive any additional wages, severance, separation pay, or other form of
compensation from the Company. Employee acknowledges and agrees that without
this Agreement, Employee is otherwise not entitled to the consideration listed
in this Section 1.

 

2.       Benefits. Employee’s health insurance benefits shall cease on the
Separation Date, unless otherwise stated in the Company’s health insurance plan
documents and subject to Employee’s right to continue Employee’s health
insurance under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

 

3.       Payment of Salary and Receipt of All Benefits. Employee acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company and its agents have paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, notice periods, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.

 

4.       Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

a.     any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.     any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

 Page 2 of 8 

 

 

c.     any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Uniformed Services
Employment and Reemployment Rights Act; the New Jersey Law Against
Discrimination; the New Jersey Equal Pay Act; the New Jersey Conscientious
Employee Protection Act; the New Jersey Civil Rights Act; the New Jersey Family
Leave Act; the New Jersey State Wage and Hour Law; and the New Jersey Wage
Withholding Protection Law.

 

d.     any and all claims for violation of the federal or any state
constitution;

 

e.     any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

f.     any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

 

g.     any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). This release
does not extend to any right Employee may have to unemployment compensation
benefits or workers’ compensation benefits. Employee represents that Employee
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

 

5.       Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that Employee is waiving and releasing any rights Employee may have under the
Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has twenty-one (21) days within
which to consider this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the undersigned Company representative
that is received prior to the Effective Date. The Parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.

 

6.       No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

7.       Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company, except as agreed upon by the
Parties in the Consulting Agreement.

 

 Page 3 of 8 

 

 

8.       Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.

 

9.       Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information,
with the exception of the provisions concerning noncompetition and
nonsolicitation of Company employees, which are hereby superseded by Section 10
of this Agreement. Employee agrees that the above reaffirmation and agreement
with the Confidentiality Agreement shall constitute a new and separately
enforceable agreement to abide by the terms of the Confidentiality Agreement,
entered and effective as of the Effective Date. Employee specifically
acknowledges and agrees that any violation of the restrictive covenants in the
Confidentiality Agreement and/or this Agreement shall constitute a material
breach of this Agreement. Employee’s signature below constitutes Employee’s
certification under penalty of perjury that Employee has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with Employee’s employment with the Company, or otherwise
belonging to the Company, including, but not limited to, all passwords to any
software or other programs or data that Employee used in performing services for
the Company.

 

10.      Covenant Not to Compete and No Solicitation

 

A.     Covenant Not to Compete – Advanced Products. Employee agrees for a period
beginning on the Effective Date and terminating on the date that is forty-eight
(48) months after the date on which (y) Employee ceases being a director of the
Company, or (z) the Consulting Agreement is terminated, whichever is later,
Employee will not, without the prior written consent of the Company, directly or
indirectly, whether paid or not: (i) serve as a partner, principal, licensor,
licensee, employee, consultant, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, or investor for, (ii) directly or
indirectly, own, purchase, organize or take preparatory steps for the
organization of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, work or consult for or otherwise join, participate
in or affiliate Employee with, any business whose business, products or
operations involve the development, sale, or marketing of products the same as
or similar to the Company’s ONS-1045 or other Avastin biosimilars, ONS-3010 or
other Humira biosimilars, and ONS-5010.

 

B.     Covenant Not to Compete – Other Products. Employee agrees for a period
beginning on the Effective Date and terminating on the date that is twelve (12)
months after the date on which (y) Employee ceases being a director of the
Company, or (z) the Consulting Agreement is terminated, whichever is later,
Employee will not, without the prior written consent of the Company, directly or
indirectly, whether paid or not: (i) serve as a partner, principal, licensor,
licensee, employee, consultant, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, or investor for, (ii) directly or
indirectly, own, purchase, organize or take preparatory steps for the
organization of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, work or consult for or otherwise join, participate
in or affiliate Employee with, any business whose business, products or
operations involve the development, sale, or marketing of products the same as
or similar to the Company’s Prolia or Stelara biosimilar products.

 

C.     No Solicitation of Employees. Employee agrees for a period beginning on
the Effective Date and terminating on the date that is twelve (12) months after
the date on which (y) Employee ceases being a director of the Company, or (z)
the Consulting Agreement is terminated, whichever is later, Employee will not
directly or indirectly hire, solicit, or recruit, or attempt to hire, solicit,
or recruit, any employee of the Company to leave their employment with the
Company, nor will Employee contact any employee of the Company, or cause an
employee of the Company to be contacted, for the purpose of leaving employment
with the Company.

 

D.     Acknowledgements. In the event of Employee’s breach or violation of this
Section 10, or good faith allegation by the Company of my breach or violation of
this Section, the restricted periods set forth in this Section shall be tolled
until such breach or violation, or dispute related to an allegation by the
Company that Employee has breached or violated this Section, has been duly cured
or resolved, as applicable. The covenants contained in subsections (A), (B), and
(C) above shall be construed as a series of separate covenants, one for each
city, county and state of any geographic area in the Territory.  Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in subsections (A), (B), and (C) above.  If, in
any judicial or arbitral proceeding, a court or arbitrator refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be revised, or if revision is not permitted it
shall be eliminated from this Agreement, to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced.  In the event
that the provisions of subsections (A), (B), and (C) above are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law.

 

 Page 4 of 8 

 

 

11.      No Cooperation. Employee agrees that Employee will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

12.      Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to refrain from any disparagement, defamation,
libel, or slander of Employee, and agrees to refrain from any tortious
interference with the contracts and relationships of Employee. The Parties
understand and agree that the Company’s obligations under this Agreement apply
to its officers and directors and only for so long as each remains employed by
or affiliated with the Company. Employee shall direct any inquiries by potential
future employers to the Company’s human resources department, which shall
provide only the Employee’s last position and dates of employment.  Employee’s
violation of this provision shall be a material breach of this Agreement. 

 

13.      Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law, provided, however, that the Company shall not recover
One Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Confidentiality Agreement.

 

14.      No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

15.      Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.

 

16.      ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN MIDDLESEX COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE
ARBITRATION RULES (“JAMS RULES”) AND NEW JERSEY LAW. THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH NEW JERSEY LAW, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL NEW JERSEY LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH NEW JERSEY LAW,
NEW JERSEY LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY HALF THE COSTS
AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES AGREE THAT PUNITIVE DAMAGES SHALL BE UNAVAILABLE
IN ARBITRATION. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

 Page 5 of 8 

 

 



17.      Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

18.      Protected Activity. Employee understands that nothing in this Agreement
shall in any way limit or prohibit Employee from engaging for a lawful purpose
in any Protected Activity, provided, however, that Employee agrees not to seek
or accept any monetary award from such a proceeding (except with respect to
proceedings before the Securities and Exchange Commission). For purposes of this
Agreement, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Employee understands that in connection with such Protected
Activity, Employee is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Employee agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the relevant Government
Agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Employee is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

19.      No Representations. Employee represents that Employee has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

20.      Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

21.      Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

 Page 6 of 8 

 

 

22.      Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s employment with the Company, including
the Executive Employment Agreement and the Indemnity Agreement, with the
exception of the arbitration provision in the Executive Employment Agreement,
any provision of the Indemnity Agreement that applies to Employee’s position as
a director on the Board, the Confidentiality Agreement, Consulting Agreement,
and any agreements between the Company and Employee relating to stock or stock
options or his position as a director on the Board.

 

23.      No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

 

24.      Governing Law. This Agreement shall be governed by the laws of the
State of New Jersey, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State of New
Jersey.

 

25.      Effective Date. Employee understands that this Agreement shall be null
and void if not executed by Employee, and returned to the Company, within the
twenty-one (21) day period set forth above. Each Party has seven (7) days after
that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

 

26.      Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, Docusign/Echosign or a similarly accredited secure
signature service, or other electronic transmission or signature. This Agreement
may be executed in one or more counterparts, and counterparts may be exchanged
by electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.

 

27.      Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

(a)Employee has read this Agreement;

 

(b)Employee has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Employee’s own choice or has elected not
to retain legal counsel;

 

(c)Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)Employee is fully aware of the legal and binding effect of this Agreement.

 

 Page 7 of 8 

 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 



      Pankaj Mohan, an individual         Dated:

1st July 2018              

  /s/ Pankaj Mohan       Pankaj Mohan, Ph.D.               Oncobiologics, Inc.  
      Dated:

July 2, 2018             

  By

/s/ Lawrence A. Kenyon

      Lawrence A. Kenyon       CFO

  

 Page 8 of 8 

 

